FILED
                                                                     April 5, 2016
                                                            In the Office of the Clerk of Court
                                                           WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

JOSE ANTONIO ALVARADO,                         )         No. 33130-0-111
                                               )
                       Appellant,              )
                                               )
       v.                                      )         PUBLISHED OPINION
                                               )
STATE OF WASHINGTON                            )
DEPARTMENT OF LICENSING,                       )
                                               )
                       Respondent.             )

       PENNELL, J. -    This case turns on what type of evidence the Department of

Licensing (DOL) must produce at a contested hearing in order to disqualify a commercial

driver's license (CDL) based on a positive drug test. Jose Alvarado argues that principles

of statutory interpretation and the constitutional right of due process require the DOL

disclose the laboratory data used to generate a test result instead of merely the test's

conclusions. Finding no such requirement under either standard, we affirm Mr.

Alvarado's CDL disqualification.

                                           FACTS

       Jose Alvarado applied to work as a commercial driver for the city of Sunnyside, an

employer subject to the federal workplace drug and alcohol program, 49 C.F .R. pt. 40.
No. 33130-0-III
Alvarado v. Dep 't ofLicensing


As part of the federal program, Mr. Alvarado submitted a preemployment drug test. The

DOL subsequently received a report from a medical review officer stating Mr. Alvarado

had tested positive for cocaine.

       Upon receiving the medical review officer's report, the DOL notified Mr.

Alvarado it would disqualify his CDL. Mr. Alvarado requested a hearing to challenge the

proposed disqualification. At the administrative hearing, Mr. Alvarado did not testify,

present witness testimony, or submit evidence to demonstrate the result was a false

positive. Rather, he argued the matter should be dismissed because RCW 46.25 .125(4)

requires the DOL to produce a copy of the full laboratory report specifying the

quantitative values of his drug test, not merely a report documenting a positive test result.

The hearing officer disagreed and upheld the DOL's disqualification. Mr. Alvarado

appealed to the superior court. At this hearing, Mr. Alvarado reargued his position but

again did not present evidence. The superior court affirmed the disqualification. Mr.

Alvarado filed this timely appeal.

                                          ANALYSIS

                                     A.   RCW 46.25.125

       Mr. Alvarado argues the DOL violated RCW 46.25.125 when it failed to produce a

copy of the laboratory data report at his disqualification hearing. According to Mr.



                                              2
No. 33130-0-III
Alvarado v. Dep 't ofLicensing


Alvarado, it was not sufficient for the medical review officer to sign a report stating that

Mr. Alvarado had tested positive for cocaine. Instead, he argues the plain language of the

Washington statute requires disclosure of the quantitative data utilized by the drug

laboratory to justify the positive test result.

       Issues of statutory construction are questions of law reviewed de novo. State v.

Evans, 177 Wn.2d 186, 191, 298 P.3d 724 (2013). In construing a statute, the court's

fundamental objective is to ascertain and carry out the legislature's intent. Lake v.

Woodcreek Homeowners Ass 'n, 169 Wn.2d 516, 526, 243 P.3d 1283 (2010). "Statutory

interpretation begins with the statute's plain meaning," which is "discerned from the

ordinary meaning of the language at issue, the context of the statute in which that

provision is found, related provisions, and the statutory scheme as a whole." Id. (internal

quotation marks omitted). A court's inquiry ends if the statute is unambiguous after

reviewing its plain meaning. Id.

       The statute at issue here outlines the hearing rights of a CDL holder who has

received a notice of disqualification based on a positive drug or alcohol test. It provides

as follows:

       For the purposes of this section, or for the purpose of a hearing de novo in
       an appeal to superior court, the hearing must be limited to the following
       issues: (a) Whether the driver is the person who is the subject of the report;


                                                  3
    No. 33130-0-III
    Alvarado v. Dep 't ofLicensing


           (b) whether the motor carrier, employer, or consortium has a program that is
           subject to the federal requirements under 49 C.F .R. 40; and (c) whether the
           medical review officer or breath alcohol technician making the report
           accurately followed the protocols established to verify or confirm the
           results, or if the driver refused a test, whether the circumstances constitute
           the refusal of a test under 49 C.F.R. 40. Evidence may be presented to
           demonstrate that the test results are a false positive. For the purpose of a
           hearing under this section, a copy of a positive test result with a declaration
           by the tester or medical review officer or breath alcohol technician stating
           the accuracy of the laboratory protocols followed to arrive at the test result
           is primafacie evidence:
                   (i) Of a verified positive drug test or positive alcohol confirmation
           test result;
                   (ii) That the motor carrier, employer, or consortium has a program
           that is subject to the federal requirements under 49 C.F .R. 40; and
                   (iii) That the medical review officer or breath alcohol technician
           making the report accurately followed the protocols for testing established
           to verify or confirm the results.

    RCW 46.25.125(4) (emphasis added).

           The crux of the parties' dispute pertains to what is meant by "a copy of a positive
1
    test result." Mr. Alvarado argues this language refers to the quantitative data relied on to
I
I   reach a positive test result. Focusing on the statute's use of the word "result," we

    disagree. A "result" is defined as "something obtained, achieved, or brought about by

    calculation, investigation, or similar activity (as an answer to a problem or knowledge

    gained by scientific inquiry)." WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY



                                                 4
    No. 33130-0-III
    Alvarado v. Dep 't ofLicensing


    1937 (1993). In other words, a result is the conclusion drawn from data analysis. It is not

    the analysis itself. Because the statute only requires a copy of the test "result," it does not

    contemplate disclosure of the quantitative data or information utilized to reach a positive

    test result.

            The context of the applicable statute solidifies this interpretation. As the parties

    agree, chapter 46.25 RCW was written to comply with the federal Commercial Motor

    Vehicle Safety Act of 1986 (CMVSA), Pub. L. No. 99-570, title XII. 1 Indeed, the statute

    at issue, RCW 49.25.125, references 49 C.F.R. 40, the federal regulations governing the

    CMVSA. Looking at these regulations, the medical review officer responsible for

    reporting a drug test is specifically instructed to report the "[r]esult of the test" as

    "positive, negative, dilute, refusal to test, [or] test cancelled." 49 C.F.R. § 40.163(c)(6). 2

    Again, it is the conclusion that must be reported, not the data used to generate the

    conclusion. This is consistent with federal regulations which strictly limit the medical

    review officer's authority to disclose the quantitative values used to arrive at a test result.

    49 C.F.R. § 40.163(g).


            I
            There are no currently effective sections of the CMVSA. The relevant law is
    now codified at 49 U.S.C. § 31306.
            2
                The federal regulations refer to the medical review officer by the abbreviation
    MRO.

                                                    5



i
1
No. 33130-0-III
Alvarado v. Dep 't ofLicensing


       Mr. Alvarado correctly points out that, under 49 C.F.R. § 40.87, the medical

review officer cannot report a positive test result unless the amount of drugs in a test

sample meets specified cutoff concentrations. However, the fact that the medical review

officer's conclusions must be consistent with certain guidelines does not mean the

officer's report must explain how those guidelines were met in a given case.

                                    B.     Due Process

       Apart from his statutory argument, Mr. Alvarado contends due process requires the

DOL to produce a copy of the full laboratory report at a CDL disqualification hearing.

Constitutional challenges are questions of law subject to de novo review. Evans, 177

Wn.2d at 191.

       The State must provide due process when it deprives an individual of life, liberty,

or property. U.S. CONST. amend. XIV, § 1; WASH. CONST. art. I, § 3. Driver's licenses,

including CDLs, are property interests protected by procedural due process principles.

Amunrudv. Bd. ofAppeals, 158 Wn.2d 208, 216, 143 P.3d 571 (2006). The fundamental

components of due process are notice and an opportunity to be heard. Watkins v. Dep 't of

Licensing, 187 Wn. App. 591, 602, 349 P.3d 946 (2015). These are not mere formalities.

Due process must be "meaningful and appropriate to the nature of the case." Svendgard

v. Dep'tofLicensing, 122 Wn. App. 670, 681, 95 P.3d 364 (2004).


                                              6
No. 33130-0-III
Alvarado v. Dep 't ofLicensing


       We consider three factors when analyzing whether the State provided due process:

(1) the private interest that will be affected by the government action, (2) the risk of

erroneously depriving a person of that interest through the procedures used, and the

probable value, if any, of additional procedural safeguards, and (3) the State's interest,

including the function involved and fiscal and administrative burdens the additional

requirements would entail. Mathews v. Eldridge, 424 U.S. 319, 334-35, 96 S. Ct. 893, 47

L. Ed. 2d 18 (1976).

       Mr. Alvarado's challenge goes to the second Mathews factor. According to Mr.

Alvarado, without disclosure of a full laboratory report, the hearing rights afforded by

statute are reduced to nothing more than a rubber stamp of a medical review officer's

report. We disagree. For one thing, the medical review officer's report is not a

meaningless piece of paper. In Mr. Alvarado's case, it was signed under penalty of

perjury by a medical doctor, verifying that federal protocols were met in reaching a

positive test result. In addition, Mr. Alvarado was afforded ample ability to contest the

accuracy of the report. He was entitled to demand a copy of his full laboratory report,

including quantitative data, prior to the disqualification hearing. 49 C.F .R. § 40.329

(copies must be disclosed within 10 business days of request). At the hearing, Mr.

Alvarado had the right to testify, present testimony from witnesses, and submit exhibits.



                                              7
No. 33130-0-111
Alvarado v. Dep 't ofLicensing


RCW 46.20.332, .334. These safeguards were sufficient to protect Mr. Alvarado from an

erroneous deprivation of his CDL, as required by due process.

       Because the State afforded Mr. Alvarado a meaningful procedure for contesting

the disqualification of his CDL, his due process claim necessarily fails. Although Mr.

Alvarado has an important property interest in his CDL, the weight of this interest is

tempered by the fact that a CDL holder's disqualification is stayed during the pendency of

the hearing process. RCW 46.25.125(6); see City of Redmond v. Moore, 151 Wn.2d 664,

670-71, 91 P.3d 875 (2004). Furthermore, the State has a significant interest in

maintaining safety on the public roadways. The purpose of chapter 46.25 RCW is to be

"liberally construed to promote the public health, safety, and welfare." RCW 46.25.005.

This strong interest weighs against requiring production of evidence that is not required

by statute and is easily accessed by the CDL holder.

       The decision of the superior court is affirmed.
                                           (~
                                             c~~JO-
                                          Pennell, J.
WE CONCUR:


                                              ~                 ::r
Lawrence-Berrey, J.                       Fearing~'
                                  j

                                             8